Citation Nr: 0008395	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  98-15 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from June 1961 to June 1964.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.


REMAND

By rating decision dated in February 1998, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen a claim of entitlement to service connection for a 
right knee disorder.  In a notice of disagreement (NOD) 
received in March 1998 and a substantive appeal received in 
August 1998, the veteran expressed his disagreement with the 
RO's February 1998 denial and indicated that he had submitted 
pertinent evidence which had not been properly reviewed by 
the RO.  A preliminary review of the record discloses that 
additional action is required prior to further Board review 
of the veteran's appeal.

The evidence of record discloses that in a VA Form 21-4138 
(Statement in Support of Claim) dated in August 1998, the 
veteran requested a hearing before a local hearing officer at 
the Detroit, Michigan RO.  By letter dated in October 1998, 
the RO advised the veteran that a hearing had been scheduled 
at the Detroit, Michigan RO for October 29, 1998.  On the 
date of the hearing, the veteran submitted a VA Form 21-4138 
requesting that his hearing be postponed for a period of 60 
days while he obtained additional medical evidence to support 
his claim.  The veteran has not withdrawn this request for a 
hearing and it does not appear from the record that the 
veteran's hearing was ever rescheduled.  Accordingly, because 
the veteran's request for a hearing has not yet been 
fulfilled, this matter is REMANDED to the RO for the 
following action:

The RO should contact the veteran to 
determine whether he still wishes to 
appear personally at the Detroit, 
Michigan RO for a hearing before a local 
hearing officer.  If so, the RO should 
schedule the veteran for such a hearing 
as early as is possible.

The purpose of the REMAND is to afford the veteran due 
process of law.  The Board intimates no opinion, favorable or 
unfavorable, as to the merits of this claim.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





